Citation Nr: 0627728	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  02-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the residuals of fracture of the third, fourth and fifth 
fingers of the right hand. 


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from September 1946 to January 
1949. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

This case was previously remanded for further development by 
the Board in January 2005.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The veteran's residuals of fracture of the third, fourth 
and fifth fingers of the right hand are manifested by weak 
grip strength; tenderness to the proximal phalanges of the 
right middle, ring and little fingers; limited active flexion 
of the right index finger, ring finger and middle finger; 
weakness; fatigue, lack of endurance; and effective ankylosis 
of the right little finger. 

2.  There is no evidence of ankylosis of two or more digits; 
extension limited by more than 30 degrees; objective signs of 
pain; or limitation of motion or ankylosis of the thumb.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the residuals of fracture of the third, fourth 
and fifth fingers of the right hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5220-5223 (2002), Diagnostic Codes 5216-5230 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2001.  
The RO provided the veteran letter notice to his claim in 
March 2001 and October 2003, informing him that he could 
provide evidence or location of such and requested that he 
provide any evidence in his possession.  The notice letters 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In an increased rating claim, notice must 
include information on establishing an effective date.  Id.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  As the Board concludes below that the preponderance of 
the evidence is against an increased rating, no effective 
date will be assigned and there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.           
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are VA and private treatment 
records associate with the claims file.  Additionally, there 
are VA examinations of record.  Thus, it does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims that his right hand disability is worse 
than contemplated by the 10 percent rating.  He contends that 
his right hand should be rated as if it were amputated.  The 
veteran complains of pain, weakness and stiffness in the 
right hand.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The Board notes that the ratings for finger disabilities have 
changed during the course of this appeal.  Generally, in a 
claim for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002 & Supp. 2005); 38 C.F.R. § 3.114 (2005).

Prior to August 26, 2002, imitation of function in the 
fingers was rated under 38 C.F.R. § 4.71(a), Diagnostic Codes 
5216 to 5227.  Specifically, Diagnostic Codes 5216 to 5219 
set forth the criteria for rating unfavorable ankylosis of 
multiple fingers.  See 38 C.F.R.§ 4.71(a), Diagnostic Codes 
5216 to 5227 (2002).  Diagnostic Codes 5220 to 5223 set forth 
the rating criteria for favorable ankylosis of multiple 
fingers.  See 38 C.F.R.§ 4.71(a), Diagnostic Codes 5220 to 
5223 (2002).  Diagnostic Codes 5224 to 5227 set the rating 
criteria for ankylosis of individual fingers.  See 38 C.F.R.§ 
4.71(a), Diagnostic Codes 5224 to 5227 (2002).

In classifying the severity of ankylosis and limitation of 
motion of single digits and combination of digits, the 
following rules will be observed:

1. Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints with either joint in extension or in 
extreme flexion, will be rated as amputation.

2 Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in a 
favorable position, will be rated as unfavorable ankylosis.

3. With only one joint of a digit ankylosed or limited in 
motion, the determination will be made on the basis of 
whether motion is possible within 2 inches (5.1cms) of the 
median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  38 C.F.R. § 4.71a, notes preceding Diagnostic 
Code 5220.

Limitation of motion of less than 1 inch (2.5 centimeters) in 
either direction is not considered disabling.  38 C.F.R. 
4.71a, note (a) following Diagnostic Code 5223.
The ratings for diagnostic codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within 2 inches (5.1 centimeters) of the 
transverse fold of the palm.  Limitation of motion of less 
than one inch (2.5 centimeters) in either direction is not 
considered disabling.  See the regulatory notes following 
Diagnostic Code 5223.

Favorable ankylosis of five digits of the major hand is 
evaluated as 50 percent disabling.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5220 (2002).

Favorable ankylosis of the thumb, index, middle, and ring 
fingers of the major hand is evaluated as 50 percent 
disabling. Favorable ankylosis of the thumb, index, middle, 
and little fingers of the major hand is evaluated as 50 
percent disabling. Favorable ankylosis of the thumb, index, 
ring, and little fingers of the major hand is evaluated as 50 
percent disabling.  Favorable ankylosis of the thumb, middle, 
ring, and little fingers of the major hand is evaluated as 50 
percent disabling.  Favorable ankylosis of the index, middle, 
ring, and little fingers of the major hand is evaluated as 50 
percent disabling.  38 C.F.R. § 4.71(a), Diagnostic Code 5221 
(2002).

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5222 (2002), favorable ankylosis of the thumb, index, and 
middle fingers of the major hand is evaluated as 40 percent 
disabling.  Favorable ankylosis of the thumb, index, and ring 
fingers of the major hand is evaluated as 40 percent 
disabling.  Favorable ankylosis of the thumb, index, and 
little fingers of the major hand is evaluated as 40 percent 
disabling.  Favorable ankylosis of the thumb, middle and ring 
fingers of the major hand is evaluated as 40 percent 
disabling.  Favorable ankylosis of the thumb, middle and 
little fingers of the major hand is evaluated as 40 percent 
disabling. Favorable ankylosis of the thumb, ring, and little 
fingers of the major hand is evaluated as 40 percent 
disabling.  Favorable ankylosis of the index, middle, and 
ring fingers of the major hand is evaluated as 30 percent 
disabling.  Favorable ankylosis of the index, middle, and 
little fingers of the major hand is evaluated as 30 percent 
disabling.  Favorable ankylosis of the index, ring, and 
little fingers of the major hand is evaluated as 30 percent 
disabling.  Favorable ankylosis of the middle, ring, and 
little fingers of the major hand is evaluated as 30 percent 
disabling. Id.

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5223 (2002), favorable ankylosis of the thumb and index 
fingers of the major hand is evaluated as 30 percent 
disabling.  Favorable ankylosis of the thumb and middle 
fingers of the major hand is evaluated as 30 percent 
disabling.  Favorable ankylosis of the thumb and ring fingers 
of the major hand is evaluated as 30 percent disabling.  
Favorable ankylosis of the thumb and little fingers of the 
major hand is evaluated as 30 percent disabling.  Favorable 
ankylosis of the index and middle fingers of the major hand 
is evaluated as 20 percent disabling.  Favorable ankylosis of 
the index and ring fingers of the major hand is evaluated as 
20 percent disabling.  Favorable ankylosis of the index and 
little fingers of the major hand is evaluated as 20 percent 
disabling. Favorable ankylosis of the middle and ring fingers 
of the major hand is evaluated as 10 percent disabling.  
Favorable ankylosis of the middle and little fingers of the 
major hand is evaluated as 10 percent disabling.  Favorable 
ankylosis of the ring and little fingers of the major hand is 
evaluated as 10 percent disabling.  Id.

Unfavorable ankylosis of the thumb of the major hand is 
evaluated as 20 percent disabling and favorable ankylosis of 
the thumb of the major hand is evaluated as 10 percent 
disabling.  38 C.F.R. § 4.71(a), Diagnostic Code 5224 (2002).  
Unfavorable or favorable ankylosis of the index finger of the 
major hand is evaluated as 10 percent disabling. 38 C.F.R. § 
4.71(a), Diagnostic Code 5225 (2002).

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5226 (2002), unfavorable or favorable ankylosis of the middle 
finger of the major hand is evaluated as 10 percent 
disabling.

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5227 (2002), ankylosis of any other finger of the major hand 
is evaluated as 0 percent disabling.   
  
After the revisions, the regulations pertaining to finger 
disabilities were substantially amended.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227, favorable or 
unfavorable ankylosis of the little finger, of either the 
major or the minor hand, is noncompensable.  Use of this 
diagnostic standard also requires consideration as to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

Diagnostic Code 5229 (2005) provides that an evaluation of 10 
percent requires limitation of motion of the index finger 
with a gap of one inch (2.5 centimeters) or more between the 
fingertip and the proximal transverse crease of the palm of 
the hand, with the finger flexed to the extent possible, or 
with extension of the index finger limited by more than 30 
degrees.  38 C.F.R. § 4.71a.  A noncompensable evaluation is 
warranted when a gap of less than one inch (2.5 centimeters) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and; 
extension is limited by no more than 30 degrees.   

Pursuant to Diagnostic Code 5230, any limitation of motion of 
the ring or little finger warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a.  

Limitation of motion of the thumb under Diagnostic Code 5228 
requires evidence of a gap of less than one inch (2.5 
centimeters) between the thumb pad and the fingers of the 
minor hand, with the thumb attempting to oppose the fingers, 
results in the assignment of a noncompensable disability 
evaluation.  38 C.F.R. § 4.71a.  Evidence of a gap of one to 
two inches (2.5 to 5.1 centimeters) between the thumb pad and 
the fingers on the minor hand, with the thumb attempting to 
oppose the fingers, warrants the assignment of a 10 percent 
disability rating.  Id.  Evidence of a gap of more than two 
inches (5.1 centimeters) between the thumb pad and the 
fingers on the minor hand, with the thumb attempting to 
oppose the fingers, is necessary for the grant of a 20 
percent evaluation.  Id.  Under Diagnostic Code 5224, 
unfavorable ankylosis of the thumb of the major or minor hand 
warrants a 20 percent evaluation; and favorable ankylosis of 
the thumb warrants a 10 percent evaluation.

An April 2001 VA treatment record showed that the veteran's 
right arm was tingling. 

A July 2001 VA examination showed tenderness of the dorsal 
wrist and pain on movement of the right distal radial ulnar 
joint anteriorly and posteriorly.  There was no thumb 
tenderness.  Right index joint range was 65 degrees (the 
examiner noted that this was 20 degrees of restriction of 
flexion), second joint range was 65 degrees (a 20 degree 
restriction), third joint range was 65 degrees (a 25 degree 
restriction), and the little finger range was 55 degrees (a 
35 degree restriction).

PIP joint motion showed a flexion of 90 degrees for the right 
index finger, middle finger, ring finger, and little finger 
(a restriction of 10 degrees flexion in each finger).  DIP 
joint motion showed right hand index range of motion of 45 
degrees (30 degrees restricted motion), middle finger range 
of 70 degrees (15 degrees restriction), ring finger range of 
70 degrees, and little finger range of 75 degrees (10 degrees 
restricted flexion).     

August 2001 VA treatment records show weakness with electric 
current running to the right 3rd, 4th and 5th digits.  Pin 
prick sensation was decreased throughout the hand and the 
forearm.  August 2001 right hand views reflected post-
traumatic deformity of the mid-shaft of the fifth metacarpal 
in the right hand.  There were no other significant 
abnormalities and the remainder of the bones and joints 
appear within normal limits, particularly considering the 
veteran's age.  The impression was minimal-post traumatic 
change at the 5th finger.  There was also electrodiagnostic 
evidence of a focal demyelinating lesion of the right ulnar 
nerve.  

In an April 2003 VA examination, the examiner noted that the 
right hand was normal except for the inability to actively 
and passively fully extend the 5th proximal interphalangeal 
articulation beyond 160 degrees.  There were no signs of 
inflammation or limitation of the finger joints with respect 
to flexion or extension.  There was a slight weakness of grip 
of the 4th and 5th fingers, but no undue fatigability.  

A February 2005 VA radiology report of the right hand showed 
no acute fracture or dislocation and minimal narrowing of DIP 
joint of 5th digit.  Carpal bones were well aligned and there 
was no significant narrowing of the metacarpal or PIP joints.   
The impression was no acute skeletal trauma and remodeled 
fracture of the mid-shaft proximal phalanx 5th digit.

A February 2005 examination showed that the veteran's average 
right hand pain was normally 3 out of 10, and when gripping 5 
out of 10.  The veteran had poor grip with right hand because 
he cannot fully flex his fingers.  The veteran reported flare 
ups with lifting or carrying objects with the right hand.  
There were no reports of incapacitating episodes.  The 
veteran reported that his right fingers feel stiff and he is 
unable to fully flex them; he had not noticed any swelling.  
The veteran has noticed numbness and tingling of the right 
middle, right and little fingers since injury to right hand.  

Examination showed that the veteran had tenderness to 
palpation over the proximal phalanges of the right middle, 
ring and little fingers.  There was mild tenderness on 
palpation of the MCP and PIP joints of the fingers of the 
right hand.  There was no swelling or effusion noted in any 
of the metacarpophalangeal, PIP or DIP joints of the right 
hand or thumb.  The veteran could not grip with his middle, 
ring or little fingers.  He had limited flexion of the 
metacarpophalangeal joints of the right hand. The right index 
finger flexed to 75 degrees, middle finger flexed to 65 
degrees and ring and middle flex to 60 degrees.  There was a 
fixed 45 degrees flexion contracture of the PIP joint of the 
right little finger.  DIP joints ranges of motion were 60 
degrees on the index finger, 50 degrees on the middle and 
ring finger, and 45 degrees on the little finger.  The 
veteran could not touch the tips of the four fingers to the 
distal palmar crease in the palm of the right hand; the tip 
to palm distance of the index finger was 1.5 cm, middle 
finger was 3 cm, ring finger was 3 cm, and little finger was 
3 cm.

The examiner stated that the veteran had weakness, fatigue 
and lack of endurance of the right hand and fingers.  There 
were no objective signs of pain at the time of the 
examination.  The veteran had a 45 degree flexion 
contracture, or ankylosis, of the little finger.  Though 
there was prior evidence of a right 5th metacarpal fracture, 
there was no evidence of this on current x-rays.  Though the 
examiner found ulnar nerve entrapment of the right elbow with 
secondary intrinsic weakness and numbness of the middle, ring 
and little fingers of the right hand, he was unable to 
determine when this condition occurred.  The examiner noted 
that there was evidence of a ulnar nerve entrapment in the 
antecubital fossa in a July 2001 examination.   The VA 
examiner stated that the right hand is better than if there 
had been an amputation and prosthesis.

March 2005 VA treatment records show that the veteran 
reported pain in right hand, cramping in the forearm while 
lifting objects, and cramping when writing.  The pain 
increases in cold weather.  

An Increased Rating Prior to August 2002

A review of the evidence shows that the veteran is not 
entitled to an increased rating under the regulations in 
effect prior to August 2002.  All the medical evidence, 
specifically the February 2005 VA examination, shows that the 
veteran has limitation of motion of the index, middle and 
ring fingers, and effective ankylosis of the little finger.  
Additionally, the medical evidence also shows that the 
veteran has what would be considered "favorable" ankylosis 
or limitation of motion of the right hand under the old 
regulations, as flexion of his fingertips is within 2 inches 
or 5.1 centimeters of the transverse fold of the palm.  

In this case, though the veteran has imitation of motion in 
the index, middle and ring fingers, these were not considered 
compensable disabilities under the old regulations.  
Additionally, the veteran's effective ankylosis of the little 
finger is evaluated under diagnostic code 5227, which only 
provides for a non-compensable rating.  See 38 C.F.R. 
§ 4.71A, Diagnostic Code 5227.  Therefore, there is no 
evidence demonstrating that a higher rating for the right 
hand disability is warranted.  Specifically, there is no 
evidence of ankylosis of the index or middle finger or two or 
more digits of the right hand which would warrant a higher 
rating.  Additionally, the VA examiners and treatment records 
do not reflect any ankylosis or limitation of motion to the 
thumb.  Finally, the February 2005 VA examiner stated that 
the right hand function is better than if there had been an 
amputation and prosthesis; there is no basis to rate the 
right arm, therefore, under the regulations governing 
amputations.  Thus, an increased rating for a right hand 
disability is not warranted under the regulations in effect 
prior to August 2002.  
The Board notes that the February 2005 VA examiner diagnosed 
the veteran with ulnar nerve entrapment of the right elbow 
with secondary intrinsic weakness and numbness of the middle, 
ring and little fingers of the right hand, and found evidence 
of ulnar nerve entrapment in the antecubital fossa in a July 
2001 examination.  However, the examiner stated that he could 
not determine when this condition occurred.  Additionally, 
the examiner did not find that this condition was caused by 
or related to the service-connected disability, specifically, 
the residuals of fracture of the third, fourth and fifth 
fingers of the right hand.  Therefore, a separate or higher 
rating for this condition is not warranted.
   
An Increased Rating After August 2002

A review of the evidence shows that the veteran is not 
entitled to an increased rating under the regulations in 
effect after August 2002.  Though the veteran shows ankylosis 
of the finger, favorable or unfavorable ankylosis of the 
little finger in either the major or the minor hand is 
noncompensable.  Though use of this diagnostic standard also 
requires consideration as to whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand, the 
February 2005 VA examiner stated that the right hand function 
is better than if there had been an amputation and 
prosthesis. 

Additionally, there is no basis for a higher rating under 
limitation of motion of the other fingers.  Diagnostic Code 
5229 provides that an evaluation of 10 percent requires 
limitation of motion of the index finger or long finger with 
a gap of one inch (2.5 centimeters) or more between the 
fingertip and the proximal transverse crease of the palm of 
the hand, with the finger flexed to the extent possible or 
with extension of the index finger limited by more than 30 
degrees.  38 C.F.R. § 4.71a.  The medical evidence shows that 
the index finger is actually less than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible.  Though the tip of the long finger, or 
middle finger, is more than once inch or 2.5 centimeters from 
the proximal transverse crease of the palm of the hand, this 
is reflected in the currently assigned 10 percent rating.  
Additionally, any limitation of motion of the ring or little 
finger only warrants a noncompensable evaluation under 
diagnostic code 5230.  38 C.F.R. § 4.71a.  In fact, the 
higher 20 percent ratings are only warranted under these 
diagnostic codes for limitation of motion of the thumb or for 
multiple digit favorable or unfavorable ankylosis.  As there 
is no evidence of any of these conditions, the residuals of 
fracture of the third, fourth and fifth fingers of the right 
hand are best characterized by a 10 percent disability 
evaluation.

The Board notes that prior discussion on the diagnosis of 
ulnar nerve entrapment of the right elbow with secondary 
intrinsic weakness and numbness of the middle, ring and 
little fingers of the right hand.  However, for the same 
reasons as discussed above, a separate or higher rating for 
this condition is not warranted.

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion on repititious 
movement of the hands, weakness and fatigability, which are 
important factors in assessing the level of disability 
involving any form of arthritis.  See 38 C.F.R. § 4.59.  
However, any functional loss resulting from the right hand 
disability is contemplated by the 10 percent rating.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1. 

Moreover, an extra-schedular rating under 38 C.F.R. § 
3.321(b) is not warranted. The record shows that the veteran 
is retired and there is no evidence that the veteran's right 
hand disability, though painful, is the cause of marked 
interference with employment.  Nor are there frequent periods 
of hospitalization, or other factors indicating an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board concludes that the preponderance of the 
evidence is against an increased evaluation for the residuals 
of fracture of the third, fourth and fifth fingers of the 
right hand.  In making this determination, the Board has 
considered the benefit of the doubt doctrine, but it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for the residuals 
of fracture of the third, fourth and fifth fingers of the 
right hand is denied. 







____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


